Citation Nr: 0914153	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 22, 2004 rating decision, which, in 
pertinent part, granted service connection for tinnitus and 
assigned an effective date of October 21, 2003.  
   
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an April 2006 handwritten statement, it appears that the 
Veteran raised two additional claims.  The RO referred to 
these potential claims in its January 2007 deferred rating 
decision, and found that clarification was needed to properly 
consider these potential claims, to include a claim of 
service connection for residuals of a head injury and/or a 
scar on the head and a claim for an increased rating for the 
Veteran's service-connected hearing loss.  It does not appear 
that the RO has sought or received clarification on these 
issues.  As such, these issues are REFERRED to the RO for 
proper development.


FINDINGS OF FACT

1.  A May 1979 rating decision denied the Veteran's claim of 
service connection for tinnitus; he was informed of his 
appellate rights; he did not appeal; and the decision became 
final.

2.  The RO did not commit an error to which reasonable minds 
could not differ by not favorably considering the submitted 
lay statements of family members, the Veteran's own 
statements, or by not favorably weighing the evidence before 
the RO at the time of the May 1979 decision.

3.  The January 22, 2004 rating decision granted service 
connection for tinnitus and assigned an effective date of 
October 21, 2003, the date of receipt of the Veteran's 
petition to reopen his claim.  


CONCLUSION OF LAW

The May 1979 rating decision, which denied the Veteran's 
original claim, did not involve clear and unmistakable error, 
and an effective date earlier than October 21, 2003 is not 
assignable for the grant of service connection for tinnitus.  
38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE. See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet.App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision. 
 
In terms of the broader issue of the Veteran's entitlement to 
earlier effective date, 
The Court has held in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  Thus, because service connection has already 
been granted here, further notice pertaining to the Veteran's 
claim for earlier effective date is not required.  
Additionally, whether the veteran is entitled to an earlier 
effective date is wholly a matter of interpretation of 
pertinent statute and regulatory provisions.  As such, VCAA 
notice is also not required on this basis.  The Court has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  
 
Despite VCAA notice not being required, a December 2003 
letter provided notice to the Veteran of what was necessary 
to substantiate his claim of service connection for tinnitus 
and hearing loss.  In October 2006, the Veteran was also 
provided notice regarding the criteria for determining 
effective dates of awards in accordance with the Dingess 
decision.  Further, the Veteran's service treatment records 
and VA medical records are in the file.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Veteran was also 
afforded a medical examination in January 2004 to obtain an 
opinion as to whether his tinnitus could be directly 
attributed to service.  

II.	Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
of April 1979, when he first filed his claim for service 
connection for tinnitus.  For the reasons that follow, the 
Board finds that an earlier effective date is not warranted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. 
§ 5110(a)(West 2002).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (emphasis added).  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  
 
A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200, 20.302.  Where there has been a 
prior final denial, the award of VA benefits may not be 
effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997).  There are only 
two exceptions to the rule of finality of VA decisions, i.e., 
challenges based on clear and unmistakable error (CUE) in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and 
reopened claims based on new and material evidence (38 
U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

In a May 1979 rating decision, the RO denied entitlement to 
service connection for tinnitus because the service treatment 
records did not reveal any evidence of a head injury, 
concussion, or acoustic trauma nor did they show complaints, 
diagnosis, or treatment for tinnitus or hearing loss.  The 
Veteran was notified of the decision in a July 1979 letter, 
which provided that service connection was denied being the 
Veteran's separation examination did not reveal tinnitus or 
hearing loss.  The Veteran did not timely appeal and the 
decision became final.  

On October 21, 2003, the Veteran filed a petition to reopen 
his claim of entitlement to service connection for tinnitus.  
In a January 22, 2004 rating decision, the RO, in pertinent 
part, reopened and granted the Veteran's claim of service 
connection for tinnitus, and assigned a 10 percent rating, 
effective October 21, 2003.  The RO notified the Veteran of 
the award in a February 28, 2004 letter.  

On March 18, 2004, the Veteran's representative submitted a 
notice of disagreement, appealing the effective date assigned 
in the January 2004 decision, and asserting that the October 
21, 2003 effective date should be revised based upon CUE 
committed in the May 1979 rating decision.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Specifically, it was argued 
that the May 1979 rating decision was incorrect because the 
RO improperly noted that there was no evidence of a head 
injury in service.  It was pointed out that service treatment 
records indicate that the Veteran was treated on November 17, 
1954 for a laceration of the skull, requiring eight sutures.  
The Veteran's representative also asserted that the May 1979 
rating decision was clearly wrong since it stated that there 
was no evidence of in-service acoustic trauma even though his 
DD Form 214 indicates that he worked as an aircraft mechanic, 
thereby exposing him to acoustic trauma.  Further, it was 
argued that the RO erred by not considering the lay 
statements submitted by the Veteran's brother, sister and 
parents.  Finally, the Veteran's representative contended 
that the RO erred by not accepting as factual the Veteran's 
accounts, alleging that the Veteran served in combat.  Based 
upon these alleged errors, the Veteran claims that the 
effective date of his award of service connection should be 
April 1979, the date that he originally filed his claim of 
service connection.  The Board will address each of these 
contentions below.

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision.  
When such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1997).
 
Pursuant to 38 U.S.C.A. § 5109A(a), a RO decision is subject 
to revision on the grounds of CUE.  The Court of Appeals for 
Veterans Claims (Court) established a three-pronged test to 
determine whether CUE is present in a prior, final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which if it has been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error that compels the conclusion that the result 
would have been different but for the error.  Even when the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  
Fugo, 6 Vet. App. 40, 43-44, citing Russell, supra.  
Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.140(d)(2) and (3).  

If the evidence establishes an undebatable, outcome 
determinative error, the prior decision must be reversed or 
revised.  38 U.S.C. §   5109A(a).  The decision constituting 
the reversal or revision "has the same effect as if the 
decision had been made on the date of the prior decision."  
38 U.S.C. § 5109A(b).

In May 1979, the RO denied service connection for tinnitus 
based on its review of the Veteran's service treatment 
records, which showed no complaints, diagnosis, or treatment 
for hearing problems, to include tinnitus.  

Significantly, when service connection was granted in January 
2004, the RO considered the new evidence that included a 
December 2003 private physician's statement, where he opined 
that the Veteran's tinnitus was related to in-service noise 
exposure.  The RO also considered the January 2004 VA 
audiological examination report which included a diagnosis of 
tinnitus and the opinion that the Veteran's tinnitus was at 
least as likely as not related to his military service.  

The Veteran's representative argues that the May 1979 rating 
decision incorrectly provided that the Veteran did not suffer 
from an in-service head injury or acoustic trauma.  While 
this is one of the reasons given by the RO, the Veteran's 
representative failed to represent the RO's full reasoning 
for its denial.  This rating decision also stated that 
service connection was denied because service treatment 
records reveal no diagnosis of tinnitus.  While the service 
treatment records do indeed reveal a head injury: a 
laceration to the skull in November 17, 1954, the medical 
records at the time of the rating decision do not in any way 
establish that this injury caused or contributed to the 
Veteran's tinnitus.  Further, the Board acknowledges that the 
Veteran's DD Form 214 reveals that he was an aircraft 
mechanic.  While the RO may have erred in failing to 
acknowledge that the Veteran may have been exposed to in-
service noise and sustained head trauma, this alone did not 
establish service incurrence for tinnitus; and at the time of 
the May 1979 rating decision there were no medical records or 
other competent evidence to show that the Veteran was 
diagnosed with any hearing problems as a result of any 
acoustic trauma.  In other words, any error by the RO was not 
outcome determinative as there was an absence of evidence 
establishing a nexus between tinnitus and service. 

No specific allegations have been advanced to the effect that 
the correct facts as they were known at the time were not 
before the RO in May 1979, or that the statutory or 
regulatory provisions extant at those times were incorrectly 
applied. The claim of clear and unmistakable error in this 
case consists essentially of allegations that the RO 
improperly weighed and evaluated the evidence.  An allegation 
that the RO improperly weighed and evaluated the evidence of 
record at that time can never rise to the stringent 
definition of clear and unmistakable error.  Russell, 3 
Vet.App. at 313.  

In addition, the Veteran's representative asserts that the RO 
failed to give the Veteran a VA examination in connection 
with his April 1979 claim.  However, the breach of duty to 
assist in development of a claim cannot serve as a basis for 
claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Further, the Veteran's representative asserts CUE was 
committed in the May 1979 rating decision because the RO 
failed to adequately consider the lay statements submitted by 
the Veteran's family members in 1978 and 1979, wherein they 
indicate that the Veteran had in-service acoustical trauma, 
ringing in his ears, and lacked hearing protection -this 
amounts to an allegation that the RO failed to properly weigh 
the evidence which does not constitute CUE.  In any event, it 
is noted that the medical evidence of record at the time of 
the May 1979 rating decision failed to establish a diagnosis 
of tinnitus and a nexus to service.  Medical evidence is 
generally required to establish a medical diagnosis or 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no basis for concluding that the RO 
committed error as to which reasonable minds could not 
differ, in its consideration of the lay statements, such that 
it would have produced a favorable outcome in the May 1979 
rating decision.  Russell, 3 Vet. App. at 313-14.  

Finally, the Veteran's representative asserted that the 
Veteran served in combat and the RO erred by not accepting 
the Veteran's statements as factual.  For injuries alleged to 
have occurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2008).  "Satisfactory 
evidence" is credible evidence.  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The provision does not establish a presumption 
of service connection.  Rather, it eases a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  

The Veteran's personnel records establish that he served in 
Korea and was awarded the three Bronze Battle Stars, Korean 
Presidential Unit Citation Medal, Korean Service Medal, 
United Nations Service Medal, and National Defense Service 
Medal.  Those decorations, however, are not indicative of 
combat service. Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  The RO did not err in not relaxing 
the evidentiary burden of service incurrence.  

In light of the foregoing, the Board finds that there was no 
error of fact or law that would compel the conclusion to be 
manifestly different but for the error in this case.  The 
Board notes that the "benefit of the doubt rule" is not 
applicable in CUE cases.  38 C.F.R. § 20.1411(a) and (b).  

The Board also looks to the Veteran's petition to reopen his 
service connection claim to determine whether he is entitled 
to an earlier effective date.  The proper effective date for 
new and material evidence other than service department 
records received after a final disallowance is the date of 
receipt of the clam to reopen or date entitlement arouse, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q)(2), 3.400(r).  However, when evidence, other than 
service department records is received in the appeal period 
following a subsequent disallowance, resulting in a later 
grant of service connection, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.156(c)(2008).

In his October 21, 2003 petition to reopen his claim, the 
Veteran submitted non-duplicative service personnel records 
received from the National Personnel Records Center (NPRC).  
These personnel records provide proof that the Veteran worked 
on various aircraft carriers during his active duty.  
However, this information was also provided in his DD 214, 
which was associated with his claims file in May 1979.  Thus, 
there has always been evidence of the Veteran's military 
service duties that gave rise to in-service noise exposure.  
The additional information from NPRC that gave further 
verification of his in-service duties was not the basis of 
the initial denial of the claim and does not change the 
effective date under 38 C.F.R. § 3.156(c).  

In so deciding, the Board has considered the opinion from the 
Court, Vigil v. Peake, 22. Vet. App. 63 (2008).  In that 
case, the veteran originally sought service connection but 
his claim was denied because he did not have a diagnosis of 
PTSD. He did not appeal.  He attempted to reopen his claim in 
January 1989 and submitted evidence of a diagnosis of PTSD in 
1991. The RO obtained a report from the service department 
that corroborated one of his stressors.  He was granted 
service connection for PTSD in 2001 with an effective date in 
January 1989.  The veteran sought an earlier effective date 
for service connection based on the application of 38 C.F.R. 
§ 3.156(c).
 
The facts of that case, and the reasoning employed by the 
Court, do not apply in this case.  There was a specific 
service department record obtained that was, at least in 
part, responsible for the grant of service connection in 
Vigil.  The Board held that the particular report involved 
was not covered by 38 C.F.R. § 3.156(c) and the Court did not 
agree with the reasoning.  The Court did not rule that 38 
C.F.R. § 3.156(c) did apply in that case, only that the Board 
did not provide an adequate discussion of the application of 
the regulation.
 
As noted above, the grant of service connection in the 
current case was not based on any subsequently submitted 
record from the service department.  Instead, it was based 
upon the Veteran's subsequent diagnosis of tinnitus and the 
positive nexus opinion established at the January 2004 VA 
examination, relating the Veteran's current disability with 
service.  

Based upon the foregoing, the effective date of a claim 
received after a final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(2).  The Veteran's claim to 
reopen was received on October 21, 2003.  Accordingly, the 
assignment of an effective date of October 21, 2003 was 
proper, and entitlement to an earlier effective date for the 
grant of service connection for the Veteran's tinnitus on the 
basis of CUE is not warranted.

ORDER

The claim for an effective date earlier than October 21, 
2003, for the grant of service connection for tinnitus is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


